Citation Nr: 0924342	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  03-36 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for post operative residuals of a right bunionectomy.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to December 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the Veteran's application to 
for an increased rating for his service-connected post 
operative residuals of a right bunionectomy.

In a July 2006 decision, the Board denied the Veteran's 
claim.  The Veteran appealed the Board's July 2006 decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which in a September 2008 judgment remanded the 
Veteran's claim for an increased rating for his service-
connected post operative residuals of a right bunionectomy.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his service-connected post 
operative residuals of a right bunionectomy have worsened 
since his November 2002 VA examination.  

The Board has no discretion and must remand this matter to 
afford the Veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his disability. See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be provided a VA 
examination by an appropriate medical 
professional to determine the current 
extent and severity of his post 
operative residuals of a right 
bunionectomy.  

The examiner's findings should 
specifically include a determination of 
the Veteran's current right foot 
disorders due to his right 
bunionectomy.  If hallux valgus is 
found, the examiner should opine 
whether it is so severe that it is 
equivalent to an amputation of the 
great toe with removal of the 
metatarsal head.  

If possible, the examiner should also 
consider any additional functional loss 
on use due to pain on motion or due to 
flare-ups and any marked interference 
with employment due to his 
disabilities.

A clear rationale for all opinions 
should be provided, along with a 
discussion of the facts and medical 
principles.  Copies of all pertinent 
records in the Veteran's claims file, 
or in the alternative the claims file, 
must be made available to the examiner 
for review in connection with the 
examination.

		2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




